Wheeler, J.
It does not become necessary in this case to inquire under what circumstances a party who takes possession and makes permanent and valuable improvements under an executory contract for the sale of land, and who is dispossessed by reason of a defect of title in his vendor, will be entitled to compensation for his improvements. For it is clear that a party cannot claim such compensation, where, without showing that there is in truth any defect in the title of his vendor, he elects to be dispossessed, rather than pay the purchase money. And such is the present case.
In his original answer the defendant professed readiness to execute the contract on his part by paying the purchase money ; but when the plaintiff accepted his proposition, he alleged surprise, and asked and obtained a continuance. After such evident prevarication, a Court of Equity would not be disposed to regard with favor his application to stay proceedings, or his claim of compensation for improvements. But the only ground on which he rests his claim, is what he says are the claims and pretensions set up by certain persons in another suit; without averring that those claims and pretensions are well founded. If the grounds on which the defendant seeks to stay the proceedings, or have compensation for his improvements, were sufficient to obtain such relief, it would only be necessary that the defendant in possession, collusively, should cause a suit to be brought by some third person, who would set up claims and pretensions impugning his vendor’s title. r,
We think the Court very properly refused to stay proceedings or to entertain the defendant’s claim for compensation for improvements upon the circumstances of this case. The judgment is affirmed-
Judgment affirmed.